Citation Nr: 1144237	
Decision Date: 12/02/11    Archive Date: 12/14/11

DOCKET NO.  08-13 136A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for degenerative arthritis and spinal stenosis, claimed as a low back disability secondary to service connected pilonidal sinus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1953 to May 1955. 

This matter came before the Board of Veterans Appeals (Board) on appeal from a decision of August 2008 by the Department of Veterans Affairs (VA) St. Petersburg, Florida, Regional Office (RO).

In September 2009, the Board denied the Veteran's claim for service connection for degenerative arthritis and spinal stenosis, claimed as a low back disability secondary to service connected pilonidal sinus, and an increased compensable rating for of pilonidal sinus.  The Veteran appealed the Board's determination to the United States Court of Appeals for Veterans Claims (Court).  In April 2011, the Court issued a memorandum decision vacating and remanding the Board's September 2009 decision on the issue of service connection.  Therefore, the Veteran's claim for entitlement to an increased rating for pilonidal sinus is not before the Board and will not be addressed.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).

The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The Court has held in McLendon v. Nicholson, 20 Vet. App. 79 (2006), that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case. 

As stated above, the Court vacated the Board's September 2009 determination denying service connection for degenerative arthritis and spinal stenosis, claimed as a low back disability secondary to service connected pilonidal sinus.  Specifically, the Court stated the Board erroneously rejected the favorable medical opinion based on the examiner's reliance on the Veteran's reported history. 

According to the Veteran's post-service treatment record, he was examined for recurrent pilonidal cysts with multiple sinuses in August 1996.  The Veteran underwent a pilonidal cystectomy the same month.  See Mercy Medical Center treatment record, dated August 1996. 

The VA treatment records dated between September 2001 and May 2006 are absent of any complaint or treatment for low back disability.  See VA treatment record, dated September 2001 to May 2006.  However, in April 2007, the Veteran reported low back pain.  See VA treatment examination, dated April 2007. 

A May 2008 VA treatment record reported an examination of the Veteran's sacrum and coccyx found "no evidence of a fracture.  No lytic or blastic lesions [were] seen.  The overlying soft tissue structures are unremarkable."  The Veteran stated he had low back pain for years.  An x-ray of the lumbo-sacral spine revealed normal sacrum and coccyx and "mild to moderate osteoarthritis changes in the lumbar spine."  In June and July of 2008, the Veteran was treated for his low back condition in physical therapy.  See VA treatment record, dated May to July 2008. 

The Veteran submitted a June 2008 letter from the VA physician who treated him during this time.  The VA physician stated that the Veteran reported his history of pilonidal cyst and removal operations and "[g]iven the localization of the surgeries, scarring tissue could be causing nerve and/or nerve roots impingement that provokes neuropathy/radiculapathy.  It is as likely as not that the low back pain is secondary to his service connected pilonidal cyst and the posterior surgical procedures realized to remove [it]."  See letter from VA examiner, dated June 2008. 

The Veteran submitted a note, dated December 2006, from his private physician, Dr. V. Panara, stating that he "had been suffering from chronic lower back pain for [the] last [five] years."  See Dr. V. Panara note, dated December 2006. 

However, in August 2008, the Veteran underwent a VA examination.  Upon examination and review of the evidence in the record, the VA examiner stated that the Veteran's "[l]umbar spine [degenerative joint disease] is not caused by or a result of [p]ilonidal cysts and surgeries."  The VA examiner opined that the Veteran's "symptoms are a result of age-related degenerative [arthritis] and spinal stenosis.  There is no medical [correlation] between pilonidal cyst, or excisional surgery, and spinal degenerative arthritis."  See VA examination, dated August 2008. 

In a February 2009 letter from another private physician, Dr. A. V. Filardo, who treated the Veteran for his low back condition, stated that the Veteran's history of degenerative disc disease in the lumbar spine was confirmed by an x-ray examination and a physical examination revealed scarring in the low back.  Regarding whether it is possible the Veteran's pilonidal cyst removal is etiologically related to his current low back condition, Dr. Filardo stated "[w]ithout records of a surgical cyst removal... neurologically, based on the [Veteran's] statement of location of the cyst and location of the scarring, it is possible that the surgical cyst removal may have caused residual nerve damage."  See Dr. A. V. Filardo letter, dated February 2009.

Based on the contradictory nexus opinions and the Veteran's lay statements, the Board finds further development is necessary before a final determination is made.  Therefore, the Veteran should be afforded a VA examination to determine clarify the etiology of the condition.  38 C.F.R. § 3.159(c)(4) (2011); Green v. Derwinski, 1 Vet. App. 121 (1991) (duty to assist may include conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. The AMC should schedule the Veteran for an examination with an examiner with the appropriate expertise to ascertain the extent, nature, and etiology of his asserted degenerative arthritis and spinal stenosis, claimed as a low back disability secondary to service connected pilonidal sinus.  The examiner should clearly identify if the Veteran currently has a low back disorder.  If the Veteran has such disorder, the examiner should render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (at least a 50 percent probability) that the disorder found on examination was incurred in service or secondary to his service connected pilonidal sinus. 

In offering this assessment, the examiner must discuss the prior medical evidence in detail and reconcile any contradictory evidence, namely the June 2008 opinion from the VA doctor, the findings from the August 2008 VA examination, and Dr. A. V. Filardo's February 2009 opinion.   Additionally, the examiner should discuss the Veteran's lay statements regarding history and chronicity of symptomatology when discussing the offered opinion.

The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All appropriate tests or studies should be accomplished.  All pertinent symptomatology and findings should be reported in detail.  A discussion of the Veteran's documented medical history and assertions should also be included.  

A complete rationale for any opinion expressed must be included in the examination reports.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



